Citation Nr: 0841635	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO. 05-15 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a breathing disability, 
to include sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran reports being in receipt of 
Social Security Administration (SSA) disability benefits; 
however, the record does not reflect that such records have 
been associated with the veteran's claims file. The Board 
finds that a remand is necessary to obtain to obtain such 
records and associate them with the veteran's claims file. VA 
has a duty to obtain SSA records when they may be relevant. 
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992). Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the complete medical records upon which any 
decision was based. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(2) (2008).

The veteran has applied for service connection for a 
breathing disability, to include sleep apnea. The veteran has 
a current diagnosis of sleep apnea. The veteran's service 
records reflect complaints of shortness of breath upon 
discharge. The veteran essentially argues that he has had 
breathing problems since service which have lead to his 
current diagnosis of sleep apnea. The Board finds that a VA 
examination to determine the etiology of the veteran's sleep 
apnea is necessary. See McLendon v. Nicholson, 20 Vet.App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2. When the actions requested have been 
completed, arrange for the veteran to 
undergo a VA examination. The purpose of 
the examination is to determine if the 
veteran's current sleep apnea disability 
is etiologically related to the veteran's 
complaints of shortness of breath upon 
discharge from active duty service in 
August 1968.

The claims folder, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the examiner. 
The examiner must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand. If the examiner cannot provide 
the requested opinion without resorting 
to mere speculation, the examiner should 
so state. 

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. In the event that the examination 
report does not contain sufficient 
detail, the AMC/RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2. If the 
benefits sought remain denied, the 
veteran should be issued an appropriate 
Supplemental Statement of the Case, and 
afforded the opportunity to respond. The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




